Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 3/8/2022 is acknowledged.
Examiner notes that the statement by the Applicant of Claims 1-8 and 15-20 as being readable on Figures 1-4 is not entirely correct.  Claims 5-6 sets forth a spring pin as an alternative to the magnetic attachment.  However, the elected species of Figures 1-4 do not illustrate this spring system.
Accordingly, Claims 5-6 and 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Claims 1-4, 7, 8, and 15-20 have been examined.

Claim Objections
Claims 1, 3, 7, 15, 16, and 20 are objected to because of the following informalities: 
Claim 1, Lines 5: “the primary” should be changed to --the at least one primary--.
Claim 1, Line 6: “the secondary” should be changed to --the at least one secondary--.
Claim 3, Line 2: “an” should be changed to --a--.

Claim 15, Lines 5: “the primary” should be changed to --the at least one primary--.
Claim 15, Line 6: “the secondary” should be changed to --the at least one secondary--.
Claim 15, Line 6: “the alignment pin” should be changed to --the at least one alignment pin--.
Claim 16, Line 1: “frames on the panels” should be changed to --the at least one first frame and the at least one second frame on the first and second panels, respectively--.
Claim 20, Line 1: “the panels” should be changed to --the first panel and the second panel--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al (US Patent 8,240,942) in view of Saitoh et al (US Patent Application Publication 2006/0175842) and Hwang et al (US Patent Application Publication 2020/0068726).

As to Claims 1-2, Baur et al disclose a system for fastening panels, comprising:
a latch mechanism (Fig 6), comprising:
at least one primary frame (184) attached proximate a first edge of a first panel (102), 

a rotatable hammer (100) pivoted on the primary frame, a wide end of the hammer (226) engaging at least one flat surface (242) on the secondary frame and preventing separation of the first panel and the second panel (Fig 7), 
at least one alignment pin (230) on the first frame and at least one alignment hole (232) on the second frame, the pin and the hole allowing alignment in two dimensions (Fig 7).
	
	While Baur et al disclose embodiments (Figs 35-45) having a magnetic component to facilitate the connection of the panel/frame members, Baur et al do not disclose at least one magnet attached to the hammer and one of at least one magnet and at least one magnetic bolt attached on each of the first frame and the second frame, wherein magnetic forces of the magnets prevent accidental movement of the hammer from one of locked and unlocked position.
	Saitoh et al teach a similar latching system having primary and secondary components associated with flat panel members having a rotatable member (18) pivotably on the primary component such that a wide end (24) of the rotatable member with a magnet (26) attached thereto and a magnet (42) on the secondary component to aid in the holding of the rotatable member in positive engagement (Par. 0034) with the secondary component.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection of Baur et al to having cooperating magnetic members to maintain the panel members in engagement.
Further, Hwang et al teach a magnetic member (92) attached to the first frame to hold the latch (80) in an unlocking position.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Baur et al and Saitoh et al to further include the first 

As to Claim 3, Baur et al disclose the system of claim 1, wherein the mechanism fastens panels at one of a right angle and a 180 degree angle (Fig 7).

As to Claim 4, Baur et al disclose the system significantly as claimed, but does not disclose wherein at least one magnetic bolt is alternatively attached on each of the first and second frame.  Examiner takes Official Notice that magnetic bolts are well known within the art to provide a quick a secure attachment between two magnetic members.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Baur et al to replace the embedded magnets with magnetic bolts to provide the advantage of a more positive securement and quicker attachment of the magnet within the frame members

As to Claim 8, Baur et al disclose the system significantly as claimed, but does not disclose wherein the at least one alignment pin is alternatively on the second frame and the at least one alignment hole is on the first frame, the pin and the hole facilitating alignment in two dimensions.  Examiner notes that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397.  The provision to utilize corresponding pins and holes to facilitate connection of two members is well known in the art.  Further, providing pins on one member and holes/bores on another or alternatively including one pin on a first member and one pin on a second member to cooperate with opposing holes/bores are part of an 

As to Claims 15 and 19, Baur et al disclose a system for fastening panels, comprising:
at least one latch mechanism, comprising:
at least one primary frame attached proximate a first edge of a first panel, 
at least one secondary frame attached proximate a second edge of a second panel,
 a rotatable hammer pivoted on the primary frame, a wide end of the hammer engaging at least one flat surface on the secondary frame and preventing separation of the first pane and the second panel, 
at least one alignment pin on the first frame and at least one alignment hole on the second frame, the pin and the hole allowing alignment in two dimensions, and 
While Baur et al disclose embodiments (Figs 35-45) having a magnetic component to facilitate the connection of the panel/frame members, Baur et al do not disclose at least one magnet attached to the hammer and one of at least one magnet and at least one magnetic bolt attached on each of the first frame and the second frame, wherein magnetic forces of the magnets prevent accidental movement of the hammer from one of locked and unlocked position.
	Saitoh et al teach a similar latching system having primary and secondary components associated with flat panel members having a rotatable member (18) pivotably on the primary component such that a wide end (24) of the rotatable member with a magnet (26) attached thereto and a magnet (42) on the secondary component to aid in the holding of the rotatable member in positive engagement (Par. 0034) with the secondary component.  It would have been obvious to one of ordinary 
Further, Hwang et al teach a magnetic member (92) attached to the first frame to hold the latch (80) in an unlocking position.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Baur et al and Saitoh et al to further include the first frame with a magnetic member to hold the latch in an initial unlocked position to prevent undesired movement of the latch therein.

As to Claim 17, Baur et al disclose the system of claim 15, wherein the mechanism fastens panels at one of a right angle and a 180 degree angle (Fig 7).

As to Claim 18, Baur et al disclose the system significantly as claimed, but does not disclose wherein the at least one alignment pin is alternatively on the second frame and the at least one alignment hole is on the first frame, the pin and the hole facilitating alignment in two dimensions.  Examiner notes that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397.  The provision to utilize corresponding pins and holes to facilitate connection of two members is well known in the art.  Further, providing pins on one member and holes/bores on another or alternatively including one pin on a first member and one pin on a second member to cooperate with opposing holes/bores are part of an identified and predictable solution to such an alignment need. Accordingly, Examiner takes Official Notice that modifying the alignment features of Baur et al to alternate the pins and bores would be 

As to Claim 20, Baur et al disclose the system of claim 15, wherein the panels are flat (Fig 1).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al and Saitoh et al and Hwang et al as applied to Claims 1-4, 8, 15, and 17-20 above, and further in view of Holmgren (US Patent 8,602,465).
Baur et al, Saitoh et al, and Hwang et al disclose the system significantly as claimed, but do not explicitly disclose, wherein epoxy resin secures frames on the panels in place of mounting screws.  
Holmgren teaches a similar panel locking system having primary and secondary frame members being attached to respective panels via glue (Col 5, Lines 31-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Baur et al, Saitoh et al, and Hwang et al to further include a glue, such as epoxy resin, to further secure the frame members within the panel members.


Conclusion
The prior art made of record and not relied upon, such as Maccaferri and Nance which disclose similar magnetic locking mechanisms, is considered pertinent to applicant's disclosure.  The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant 
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 


IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/25/2022